RYAN, Circuit Judge,
dissenting.
In my judgment the court’s conclusion that the public, including the media, has a first amendment constitutional “qualified right of access to [the] documents” in question in this case and the right to be present at the court’s hearings on the motions to recuse Judge Aldrich and to inquire into the claims of attorney conflict of interest is mistaken. The language of the first amendment of the federal Constitution provides no such right, and no authoritative judicial construction of the Constitution cited by the court, or of which I am aware, suggests one.
In candor, I must confess that the court’s precise holding is not entirely clear to me. *348It appears to announce two specific holdings in Part III, the dispositive part of the opinion:
1. That there is a first amendment “qualified right of access to documents and records that pertain to a proceeding in which one or more parties seek to disqualify a judge for bias pursuant to 28 U.S.C. § 144.” Maj. op. Part III A (emphasis added);
and,
2. That there is “a qualified First Amendment right of access” to “proceedings inquiring into conflicts of interest by attorneys ...” Maj. op. Part III B (emphasis added).
Thus, as to the motion to disqualify Judge Aldrich, the court specifically holds that NBC has a qualified first amendment constitutional right of access to the “documents and records,” by which presumably is meant the motion papers, relating to the recusal request. But, before reaching that conclusion, the court states: “We believe there is clearly a tradition of accessibility to disqualification proceedings.” (Emphasis added.) Then, in Part III B of its opinion, after addressing the motion concerning the alleged conflict of interest by the defense attorneys, the court specifically holds that, “as with the disqualification issue, we conclude that proceedings inquiring into conflicts of interest by attorneys meet and satisfy the requirements of a qualified First Amendment right of access.” (Emphasis added.)
It may be that I read the court’s specific holding too narrowly, and should recognize that the court has found a qualified first amendment right in the public, including the press, to read and obtain copies of all the motion papers in both the disqualification and the conflict of interest matters, and, in addition, to be present at the hearings, in open court, in which those motions are presented. I will assume that to be the court’s holding, and from it, I dissent.
I.
The issue of NBC’s claimed constitutional right to examine and copy the motion papers in support of both motions is, analytically, wholly distinct from the claim of a constitutional right to be present at the hearings at which those motions were presented and decided, or in lieu thereof, to have access to the hearing transcripts.1 The former has to do with access to court documents, and the latter with the right to be present at proceedings held in open court. The court relies on the same precedential authority for both constitutional entitlements, however, and appears to treat the two subjects as constitutionally fungible.
In my view, nothing in the language of the first amendment of the United States Constitution, or in any authoritative interpretation of it of which I am aware, provides either that the motion papers involved here must be made available to the public, including the media, or that the public has a right to be present at hearings on such motions. Because they are separate issues, I shall address them separately, beginning with the appellant’s claim of a constitutional right of access to the documents on file relating to the motions. I am satisfied it is appropriate to treat the claimed right of access to the motion papers in the two motions as one issue, since there is nothing in the substance of the motions or the relief sought that would distinguish them from one another for purposes of a constitutional right of access.
A.
Access to Documents
The court rests its conclusion primarily upon Press-Enterprise Co. v. Superior Court of California, 478 U.S. -, 106 S.Ct. 2735, 92 L.Ed.2d 1 (1986) (Press-Enterprise II). To put it plainly, that case has nothing to do with documents of any kind; it has to do with a claimed constitutional right to be present at a state prelimi*349nary hearing in a multiple murder case.2 Moreover, as discussed in subpart B hereof, the case provides no authority for The National Broadcasting Company’s (NBC) claimed right to attend the motion hearing in this case, or, alternatively, to have access to the transcript of the hearings.
In Part II A of its opinion, the court correctly states the first issue in this case:
“Rather, [this] case concerns the right of the public and representatives of ‘the media’ to have access to documents filed in a district court at the preliminary stages of a criminal prosecution.”
Maj. op. at 343. After citing the six leading Supreme Court decisions concerning the right of the press and public to be in attendance at various phases of criminal case proceedings3, and correctly recognizing that those cases deal with the right of the public and media to attend criminal trials, Richmond Newspapers, including the juror selection process, Press-Enterprise I, and a state murder case preliminary hearing, Press-Enterprise II, the court focuses upon Press-Enterprise II and the two “complementary considerations” identified by Chief Justice Burger as comprising the test for determining, in that case, whether the press and public enjoyed a first amendment qualified right to attend the preliminary hearing:
1) “whether the place and process has historically been open to the press and general public,” and 2) “whether public access plays a significant positive role in the functioning of the particular process in question.”
478 U.S. at-, 106 S.Ct. at 2740, 92 L.Ed.2d at 10. After declaring that it knows of “no tradition that hearings on motions to disqualify for bias are closed and that all documents pertaining to such motions are sealed,” and that it believes that “there is clearly a tradition of accessibility to disqualification proceedings ” (emphasis added), the majority announces its holding:
“We conclude that both threshold criteria were satisfied and that there is a qualified right to access to documents and records that pertain to a proceeding in which one or more parties seek to disqualify a judge for bias pursuant to 28 U.S.C. § 144.”
478 U.S. at-, 106 S.Ct. at 2739-40, 92 L.Ed.2d at 8-9 (emphasis added). Nowhere in the court’s discussion of the cited Supreme Court cases, or elsewhere, is any analysis undertaken concerning the stated issue: the “right of the public and ... ‘the media’ to have access to documents filed in a district court at the preliminary stages of a criminal prosecution” (emphasis added), nor are any cases cited suggesting that such a right exists. Rather, from the premise that there is “clearly a tradition of accessibility to disqualification proceedings ” (emphasis added), the court leaps to the conclusion that there is a first amendment qualified right of access to the materials and documents filed in connection with the motion. The Supreme Court has never held that there is a first amendment right of access to court documents and records, and has been explicit, that such a right of access, if it exists at all, is derived from the common law. Nixon v. Warner Communications, 435 U.S. 589, 597-99, 608-10, 98 S.Ct. 1306, 1311-12, 1317-18, 55 L.Ed.2d 570 (1978).
“It is clear that the courts of this country recognize a general right to inspect and copy public records and doc*350uments, including judicial records and documents____
“Every court has supervisory power over its own records and files, and access has been denied where court files might have become a vehicle for improper purposes ____
“It is difficult to distill from the relatively few judicial decisions a comprehensive definition of what is referred to as the common law right of access or to identify all the factors to be weighed in determining whether access is appropriate. The few cases that have recognized such a right do agree that the decision as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the particular case____
* * * * ' * *
“Respondents argue that release of the tapes is required by both the First Amendment guarantee of freedom of the press and the Sixth Amendment guarantee of a public trial. Neither supports respondents’ conclusion.
* * >H * sH *
“The First Amendment generally grants the press no right to information about a trial superior to that of the general public. ‘Once beyond the confines of the courthouse, a news gathering agency may publicize, within wide limits, what its representatives have heard and seen in the courtroom. But the line is drawn at the courthouse door; and within, a reporter’s constitutional rights are no greater than those of any other member of the public.’ [citations omitted].
sic $ * * * sfc
“[T]he guarantee of a public trial ... confers no special benefit on the press____ The requuirement of a public trial is satisfied by the opportunity of members of the public and the press to attend the trial and to report what they have observed. ..."
Id. at 597-99, 608-10, 98 S.Ct. at 1311-12, 1317-18 (footnotes omitted, emphasis added).
It is not as though it has never occurred to the Supreme Court that there is a very significant difference between a first amendment right of access to court documents such as pleadings, affidavits, exhibits, and motion papers, and a first amendment right to attend courtroom proceedings. If the Court's appreciation of that difference were not self-evident from its decisions, Justice Stevens has repeatedly brought the matter to his colleagues’ attention, and as recently as Press-Enterprise II. In his dissenting opinion in that case, and indeed, in his separate opinions in Press-Enterprise I, Richmond Newspapers and Globe, all cited by the court today, Justice Stevens discussed his long held belief that the press and public enjoy a first amendment right of access to all information in the possession of the government, including court records. But the Supreme Court has not been willing to go that far, and has been most circumspect in its language, limiting the public’s constitutional right of access in criminal case litigation to a right to attend criminal proceedings.4 *351The right, the Court has said, is one to attend certain “places and process[es]” Press-Enterprise II, 478 U.S. at 2815, 106 S.Ct. at 2740, 92 L.Ed.2d at 10. It has never held that the right is one of access to documents in the court record relating to those proceedings.
Nor has any case been found in which the Supreme Court has equated the right to attend criminal proceedings with the right to examine and copy court documents relating to those proceedings. Indeed, in the two most analogous cases touching the subject, the Court has held that the press has no first amendment right to inspect and copy parts of a judicial record. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 104 S.Ct. 2199, 81 L.Ed.2d 17 (1984) Nixon v. Warner Communications, Inc., 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978). In Seattle Times the Court held that the press had no first amendment right to publish information generated through pretrial depositions and interrogatories, which had been filed in the court record and sealed under a protective order, even though the press was itself a party to the litigation. The Court observed: “to the extent that courthouse records could serve as a source of public information, access to that source customarily is subject to the control of the trial court.” Seattle Times, 467 U.S. at 33-34 n. 19, 104 S.Ct. at 2207 n. 19.
In Nixon v. Warner Communications, a broadcaster claimed a first amendment right of access to tape recordings of conversations recorded by President Nixon in his office, which were admitted into evidence and played aloud at the criminal trial of third persons. The press claimed a constitutional right to copy, broadcast and sell the tape recordings. The Court held that neither the sixth amendment right to a public trial — which is analogous to the first amendment right of the public to attend the trial — nor the first amendment guarantee of a free press reach the court’s records and that there is no constitutional right in the public or the press to inspect and copy documents in the judicial record. 435 U.S. at 609-10, 98 S.Ct. at 1317-18. That right, the Court said, derives from the common law, not the Constitution.
Some courts have appeared to ignore or distinguish Seattle Times and Nixon, and have held that the first amendment right of access to criminal proceedings guarantees members of the media access to documents in the court’s record that are relevant to those proceedings.5 Of course, in those cases, the proceedings were open, and here they were not.
Other circuits appear to have followed the apparent mandate of Seattle Times and Nixon and have recognized a first amendment right in the public to attend trials but not to obtain copies of documents — ususally audio or video tapes — which were admitted into evidence.
Even if the decisions of those circuits finding a constitutional right of access to documents in the records of criminal cases were well-reasoned and persuasive, and to me they are not, this court is not free to follow them. We are bound to follow our own precedent as announced in United States v. Beckham, 789 F.2d 401 (6th Cir.1986), in which this court held that the public enjoys no first amendment right to inspect and copy judicial records or documents — tape recordings, transcripts thereof, or business contracts — which had been admitted into evidence. Any such right, this court has said, rests in the common law.6
*352I hasten to emphasize that I recognize that Seattle Times, Nixon and Beckham are distinguishable on their facts. They are instructive, however, in that they reveal the Supreme Court’s and this court’s appreciation that there is an important difference, for purposes of first amendment analysis, between a qualified right to attend certain court proceedings and a right to examine and copy court documents. They emphasize that the former is guaranteed by the first amendment and the latter, by the common-law.
Two propositions of importance emerge from all of this: 1) the Supreme Court authorities the court relies upon today in finding a first amendment right of access to the motion papers and the related court documents in this case, have nothing at all to say about a constitutional right of access to documents; they address instead, in every case cited, a qualified constitutional right to attend courtroom proceedings, and 2) the Supreme Court has carefully distinguished between a constitutional right of access to court documents, which it has rejected, and a first amendment right to attend courtroom proceedings, which it has recognized as a qualified right, enforceable in certain circumstances, and then only if carefully articulated threshold requirements are met.
I am satisfied that there is a strong common-law tradition in this country of public access to court records7 and certain courtroom proceedings. That has ordinarily meant the press and public should have access to court documents, and in some circumstances, the right to copy them. But that tradition is in the common law, not the Constitution.
Nothing in the history, the text, or in a century and more of Supreme Court interpretation of the Bill of Rights suggests that the common-law tradition of public access to court records has been enshrined in the first amendment. The constitutionalizing of the common-law tradition of access to pre-trial motion papers is beyond this court’s authority and today’s effort to do so misapplies precedent and trivializes the first amendment.
B.
Access to the Proceedings
Press-Enterprise II, the principle basis for the court’s conclusion that NBC has a first amendment qualified right to attend the motion hearings in this case, or as it turns out, to obtain a transcript of the hearings, is not authority for that conclusion, and, properly applied, commands the opposite conclusion.
*353To repeat, the Supreme Court declared in that case that the test for determining whether the public enjoys a qualified first amendment right to be present in a judicial proceeding in a criminal case is twofold: 1) “[Wjhether the place and process has historically been open to the press and general public,” and 2) “[Wjhether public access plays a significant positive role in the functioning of the particular process in question.” Neither of the two elements of the test are new. They had been identified by the Supreme Court in several earlier cases as “complementary considerations” for determining whether there is a first amendment right to be present at criminal proceedings. In applying the test to the facts presented in Richmond Newspapers and Globe, both access to criminal trial cases, and Press-Enterprise I, a jury selection case, the court found a qualified constitutional right to attend those proceedings. In Press-Enterprise II, before deciding that the “complementary considerations” guaranteed access to a pretrial proceeding like California’s preliminary hearing, the Court examined each consideration separately. A close look at the Court’s rationale suggests why the opposite conclusion should be reached in this case.
The first of the two considerations, “whether the place and process has been historically open to the press and general public” is derived, the Court said, from the pre-constitutional history of open criminal case trials in “the days before the Norman Conquest,” the earlier English tradition of public trials, and the practice in colonial days of public trials of the “town meeting” sort. The historic roots of that “tradition of accessibility” to criminal trials extends likewise, the Court said, to preliminary hearings “as conducted in California:”
“Long ago in the celebrated trial of Aaron Burr for treason ... the probable cause hearing was held in the Hall of the House of Delegates in Virginia, the court room being too small to accommodate the crush of interested citizens____ From Burr until the present day, the near uniform practice of state and federal courts has been to conduct preliminary hearings in open court.”
478 U.S. at -, 106 S.Ct. at 2471, 92 L.Ed.2d at 11 (citations omitted).
Thus, the Court concluded, like public criminal trials, the preliminary hearing “as conducted in California,” has historically been open to the public.
After carefully analyzing the second of the two “complementary considerations,” whether public access plays a significant role in the functioning of the California preliminary hearing, the Court concluded that it does — and the reason it does, the Court said, is because
“the preliminary hearing is often the final and most important step in the criminal proceeding____ [and] in many cases provides ‘the sole occasion for public observation of the criminal justice system.’ ”
and
“Criminal acts, especially certain violent crimes, provoke public concern, outrage, and hostility. ‘When the public is aware that the law is being enforced and the criminal justice system is functioning, an outlet is provided for these understandable reactions and emotions.’ Press-Enterprise I, 464 U.S. at 509, 104 S.Ct. at 823.”
Id., 478 U.S. at-, 106 S.Ct. at 2742-43, 92 L.Ed.2d at 12-13. Thus, said the Court, the complementary “considerations that led the Court to apply the First Amendment right of access to criminal trials in Richmond Newspapers and Globe and the selection of jurors in Press-Enterprise I lead us to conclude that the right of access applies to preliminary hearings as conducted in California.” Id., 478 U.S. at-, 106 S.Ct. at 2741, 92 L.Ed.2d at 11.
If there is anything that is clear from that statement, it is that neither of the “complementary considerations,” taken separately or together, and nothing in the Court’s analysis of them, remotely suggests their applicability to the procedural motions involved in this case. It is not only that the proceedings in Press-Enterprise II and this case are so substantially different, having distinctly different purposes, it is that the analytical basis for each of the *354Supreme Court’s “complementary considerations” testing the constitutional right of access, are wholly inapplicable to the motions in this case to recuse Judge Aldrich and to inquire into attorney conflicts.
Nothing in the history of the criminal cases before the Norman Conquest, or the tradition of public trials in the courts of justice of England or the colonies, or the fact that Aaron Burr’s probable cause hearing was held in the House of Delegates in Virginia to accommodate the crowds, and nothing in the tradition of open preliminary hearings in criminal cases in federal and state courts in this country, or in the Supreme Court’s conclusion that criminal trials and preliminary hearings are sufficiently alike because both may be dispositive of the criminal charges, even remotely suggests a rationale for concluding that pretrial motions to recuse a judge and to inquire into potential attorney conflicts historically have been, or constitutionally must be, open.
The number and kind of preliminary procedural motions that can be invented and brought on for hearing by imaginative counsel specializing in the practice of criminal law today are limited only by the ingenuity of the practitioners. Experienced trial judges know that many such motions are often merely part of the preliminary ritual pretrial “fire dance” undertaken by imaginative advocates determined to psychologically condition the “environment” for maximum tactical advantage, when and if the case ever gets to trial. Such motions address a broad spectrum of purely administrative and procedural matters such as venue of the trial, continuances, advancement on the calendar, severance of parties or issues, discovery, courtroom security, substitution of counsel, and endless similar procedural matters including, in my judgment, motions for recusal of the trial judge and for inquiry into alleged attorney conflict. Such motion hearings have no bearing upon the substantive issues in the trial — the guilt or innocence of the accused— any carry with them no historic tradition of accessibility by the public; nor are they sufficiently “like the criminal trial,” to implicate the first amendment interests and values that assure access to' criminal trials.
Other pretrial motions may bear so directly upon the issue of guilt or innocence as to be, in essence, part of the criminal trial itself. Such proceedings might include motions and evidentiary hearings to suppress evidence, to quash an indictment or other process, to exclude evidence, and the plethora of motions and hearings brought under Federal Rule of Evidence 104(a) in which the trial court makes preliminary factual determinations that condition the admissibility of evidence at trial. Such motions and hearings may, in reality, be a part of, or so nearly like the trial itself, as to implicate the “complementary considerations” discussed in Press-Enterprise II: a “tradition of accessibility” and an important role of the public in their functioning. If so, there would be a qualified first amendment right of access. Those are not the kind of substantive issues that are involved in the pretrial motions in this case.
Understandably, the court cites no historical basis for public access to the proceedings in question here. It merely concludes that it “believe[s] the public is entitled to access” and it “know[s] of no tradition that hearings on motions to disqualify for bias are closed____” There is, of course, a distinction of considerable substance between an existence of an historical basis for a “tradition of accessibility” to motion hearings of the kind here in question, and an unawareness of a tradition to the contrary.
II.
In my judgment, the motions to recuse Judge Aldrich and to inquire into the alleged attorney conflict of interest bear none of the indicia of any of the criteria established by the Supreme Court in Press-Enterprise II to warrant the conclusion that, like the California preliminary murder hearing in Press-Enterprise II, the public has a qualified first amendment right to be present.
Although there is a common-law tradition of access to the court’s record, it is a tradition of openness that is subject to the *355court’s control and may, m appropriate cases, be modified or suspended altogether in the court’s discretion — a discretion reviewable only for abuse. Whether that discretion was abused in this case, is not before us. The district court never exercised its discretion in the matter.
I would affirm the decision of the trial court not because I agree with its resolution of the issues in this case, but because I am satisfied that there is no first amendment entitlement to access to the motion documents or to be present at the hearings on the motions. I would remand to the district court with instructions that the court make a discretionary determination whether to honor the public’s presumptive common-law right of access to the motion documents that have been sealed.

. Since the motion hearings, which were closed to the public, are now history, the claimed right of access to the “proceedings” must necessarily have reference to access to the verbatim transcript of the hearings.


. The Supreme Court was faced with the same situation that confronts us today. Because the preliminary hearing had been closed to the public, and a verbatim transcript made of the proceedings, the Supreme Court was required to decide whether there had been a public right of access to the hearing, and if so, enforce that right by ordering release to the public of the transcript of the hearing.


. See Press-Enterprise Co. v. Superior Court of California (Press Enterprise II), 478 U.S. -, 106 S.Ct. 2735, 92 L.Ed.2d 1 (1986); Waller v. Georgia, 467 U.S. 39, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984); Press-Enterprise Co. v. Superior Court of California (Press Enterprise I), 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982); Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980); Gannett Co. v. DePasquale, 443 U.S. 368, 99 S.Ct. 2898, 61 L.Ed.2d 608 (1979).


. See e.g. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 558, 100 S.Ct. 2814, 2818, 65 L.Ed.2d 973 (1980) (Burger, C.J., plurality opinion) (“The narrow question presented in this case is whether the right of the public and press to attend criminal trials is guaranteed under the United States Constitution.”); id. at 575, 100 S.Ct. at 2826 ("In guaranteeing freedoms such as those of speech and press, the First Amendment can be read as protecting the right of everyone to attend trials so as to give meaning to those explicit guarantees."); id. at 597, 100 S.Ct. at 2838 (Brennen, J., concurring) ("Popular attendance at trials, in sum, substantially furthers the particular public purposes of that critical judicial proceeding. In that sense, public access is an indispensable element of the trial process itself.”) (footnote omitted). In every case where the first amendment right of "access” to judicial proceedings has been considered, the Court has determined whether the place and process are traditionally open to the public. In every instance it is a proceeding, rather than the underlying documents, to which the Court held a right of access applies. See Press-Enterprise II, 478 U.S. -, 106 S.Ct. at 2735, 92 L.Ed.2d 1; Waller v. Georgia, 467 U.S. 39, 44, 104 S.Ct. 2210, 2214, 81 L.Ed.2d 31 (1984); Press-Enterprise I, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629; Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982).


. See United States v. Soussoudis (In re Washington Post Co.), 807 F.2d 383, 389-90 (4th Cir.1986) (affidavits filed in connection with plea and sentencing hearings): United States v. Smith, 776 F.2d 1104 (3rd Cir.1985) (bill of particulars); CBS, Inc. v. United States District Court, 765 F.2d 823 (9th Cir.1985) (documents filed in a motion for reduction of sentence); United States v. Peters, 754 F.2d 753 (7th Cir.1985) (documents admitted as evidence during pendency of trial); In re Globe Newspaper Co., 729 F.2d 47 (1st Cir.1984) (documents relating to bail proceeding); Associated Press v. United States District Court, 705 F.2d 1143 (9th Cir.1983) (pretrial criminal documents in general); United States v. Dorfman, 550 F.Supp. 877 (N.D.Ill.1982) (documents admitted into evidence during pretrial suppression hearing).


. In Beckham, this circuit noted that,
"The [Supreme] Court has discussed ... the media’s and public’s constitutional right to *352attend criminal trials [citations omitted] and has also discussed the common law basis for the right of access to tape-recordings admitted into evidence. [Citing Nixon ]. .
"In Richmond Newspapers, the Court concluded that the right of the public and press to attend criminal trials is constitutionally guaranteed under the First and Fourteenth Amendments____
"It is fundamental that the public and the press have 'a right to be present’ and the 'rights to speak and to publish concerning what takes place at a trial.’ [Citation omitted].
******
"[I]t is indisputable that the Media was never denied its constitutionally guaranteed right to be present at the trial. It was given preferential seating. Tapes that the jury heard through earphones were broadcast in open court over loud speakers. No restrictions on attendance, note-taking or publication were imposed. [The court then discusses the Nixon case.]
* * * * * *
"Applying the Court’s reasoning in [Nixon ].... The Constitution requires that members of the public and the media have the opportunity to attend criminal trials and to report what they have observed. [Citation omitted]____ If a right to copy the tapes and transcripts in this case exists, it must come from a source other than the Constitution.”
Id. at 406-09. See also id. at 412-15.


. This common-law right has been traced back in American jurisprudence to Ex part Drawbraugh, 2 App.D.C. 404 (1894), quoted in In re Knoxville News-Sentinel, 723 F.2d 470, 474 (6th Cir.1983); see also United States v. Mitchell, 551 F.2d 1252, 1257-60 (D.C.Cir.1976), rev’d sub nom. Nixon v. Warner Communications, 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978). This right has its roots in the narrower English common-law right to public records in which one has a proprietary or other legally recognized interest. See Mitchell, 551 F.2d at 1257-60; H. Cross, The People’s Right to Know, 25 (1953); Project, 73 Mich.LRev. 971, 1179 (1975).